-vNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election
Applicant’s election without traverse of Group I in the reply filed on 1/4/2022 is acknowledged. 
Claims 1-2 and 10-25 are under examination. 
Priority
This application claims benefit of 62/696,154 (filed 7/10/2018).

Oath/Declaration
The declaration under 37 CFR §1.130 dated 4/29/2022 is entered and considered.

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Liujing Xing on 5/27/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 10 and 22 as follows: 
In claim 10, line 9, please replace “size” with - - sizes - - after “measuring the”. 
Replace claim 22 with the following: - -
22. 	A method comprising:
	providing LDL particles from blood plasma or serum samples of (a) a human subject at risk for developing ASCVD or a cardiometabolic disease and (b) a control human subject who is known to not have ASCVD or a cardiometabolic disease;
	mixing the LDL particles with a sphingomyelinase enzyme in a solution at acidic pH;
	detecting formation of LDL aggregates in the solution;
		measuring the sizes of the detected LDL aggregates every 15 to 30 minutes for up to 6 hours after mixing the LDL particles with the sphingomyelinase enzyme, and 					comparing the sizes of the detected LDL aggregates of the human subject at risk for developing ASCVD or a cardiometabolic disease with the sizes of LDL aggregates of the control human subject.
-

The following is an examiner’s statement of reasons for allowance: The closest prior art, Sneck (2012) teaches method of measuring LDL aggregates after sphingomyelinase treatment without teaching/suggesting a step of measuring the sizes of LDL aggregates from sample of human subject having an atherosclerotic cardiovascular disease or a cardiometabolic disease, and it is not obvious to combine the steps because none of the reference provides motivation to combine the steps as claimed to determine a human subject have or at risk for developing an ASCVE or a cardiometabolic disease for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-2 and 10-25 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653